Citation Nr: 0030565	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to October 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a January 1995 rating determination by the Columbia, 
South Carolina, Regional Office (RO).

This case was previously before the Board in May 1997, April 
1998 and May 1999 and remanded for additional development and 
adjudication.

The Board notes that irrespective of the January 2000 RO 
determination reopening the veteran's claim for service 
connection for PTSD, it will adjudicate the initial issue of 
new and material evidence in the first instance, because this 
initial issue determines the Board's jurisdiction to reach 
the underlying claim and to adjudicate the claim de novo.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), 
aff'g 8 Vet. App. 1 (1995).  As the RO adjudicated de novo a 
reopened claim in the decision on appeal, the veteran is not 
prejudiced by the Board's own de novo adjudication at this 
time.


FINDINGS OF FACT

1.  In January 1992, the RO denied service connection for 
PTSD on the basis that there was no confirmed diagnosis or 
stressor.  As an appeal of the adverse decision was not 
perfected within one year following notification thereof, the 
January 1992 rating decision became final.

2.  Evidence associated with the claims file since the 
January 1992 RO decision is not cumulative and is so 
significant in connection with the evidence previously 
assembled that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed January 1992 denial is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).  

2.  As new and material evidence has been submitted, the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision denying the claim for 
service connection for PTSD was rendered by the RO in January 
1992.  In that decision, the RO concluded that there was no 
PTSD diagnosis and no verification of stressors.  The veteran 
was notified of this decision in February 1992.  He did not 
perfect an appeal of that decision within 1 year of being 
notified.  Thus, the January 1992 RO decision is final.  38 
C.F.R. § 20.302(a) (1999).  

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105 (West 1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

As held in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
when determining whether to reopen a claim, the Secretary 
must decide if new and material evidence has been presented 
under 38 C.F.R. § 3.156(a).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c).  Moreover, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

Evidence before the RO at the time of its decision in January 
1992 included the veteran's service medical records, VA 
medical records dated from May 1974 to September 1991 and the 
veteran's stressor statement.  These records are negative for 
any psychiatric complaints, findings or diagnoses.  Although 
notified of the RO's denial of the claim later in February 
1992, the veteran did not perfect an appeal of that denial.

Evidence received since the January 1992 rating decision 
consists of hospital reports dated in February and June of 
1994, a February 1995 outpatient treatment record, a March 
1995 VA examination report, a March 1995 Social Security 
Administration (SSA) decision, which shows the veteran was 
unable to due in part to severe impairment from PTSD, and 
outpatient treatment records dated from September 1995 to 
November 1999.

In this regard, the Board notes that the February 1995 
outpatient treatment records and March 1995 VA examination 
report reflect diagnoses of PTSD.

Assuming the credibility of the PTSD diagnoses and the 
veteran's contentions, the Board is of the opinion that it 
must be considered "new" and "material" evidence for 
purposes of reopening the veteran's claim.  While this 
evidence may or may not prove determinative in adjudicating 
the underlying claim, it is pertinent to and probative of the 
fact that the veteran has a definite PTSD diagnosis.  This 
supporting medical evidence was not before the RO in January 
1992.  Such evidence is significant and must be considered in 
order to fairly decide the merits of the claim.  Also, in 
view of the less stringent standard for materiality set forth 
in Hodge, the evidence is also material because it addresses 
one of the fundamental requirements for service connection-
namely, current disability (see Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)), which was one of the reasons 
the Board denied the claim.  In view of the foregoing, the 
evidence cited above permits the claim to be reopened. 


ORDER

Evidence submitted since the January 1992 RO decision 
constitutes new and material evidence sufficient to reopen 
the veteran's claim for service connection for PTSD.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The current record is insufficient to resolve important 
medical issues raised in this case.  Accordingly, further 
development of the claim, including providing the veteran 
with a VA examination is necessary.

Here the medical record contains a diagnosis of PTSD related 
to military service and the veteran has described several 
different stressors related to combat in Vietnam.  Although a 
diagnosis of PTSD has been recorded, the record still 
contains inadequate information pertaining to the 
documentation of events constituting a stressor for PTSD.

The veteran indicated in an October statement and also during 
a PTSD examination in 1995 that he was exposed to trauma as a 
photographer.  While the veteran's military records confirm 
he had training in photography, there was no reference to 
combat duty per se.  For example, his decorations do not 
include any awards for actual combat or for valor in combat.

Pursuant to 38 C.F.R. § 3.304(f), if the evidence establishes 
that the veteran engaged in combat, and his stressor is 
related to that combat, then the veteran's lay testimony 
alone can establish the occurrence of the stressor.  38 
C.F.R. § 3.304 (f) (1999).  Where, however, the VA determines 
that the veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
records or other independent credible evidence to corroborate 
the veteran's testimony as to the alleged stressor.  Dizoglio 
v. Brown, 9 Vet.App. 163, 166 (1996).  Those service records, 
which are available, must support and not contradict the 
veteran's lay testimony concerning the non-combat stressors.  
Doran v. Brown, 6 Vet.App. 283, 289 (1994).

Notwithstanding the RO's Augusut 1999 letter to the veteran 
requesting information about his stressors (and the veteran's 
lack of a response), the RO should again make an effort to 
obtain more specific information from the veteran about all 
of his alleged stressors.  Regardless of whether the veteran 
responds to such request, the RO must still attempt to verify 
the stressful incidents related by the veteran with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO should forward to the USASCRUR as much 
specific information as possible about the veteran's 
identified stressors and should also forward the veteran's 
DD-214 Form and DA-20 Form.  USASCRUR should provide all 
relevant documents for the time periods in question to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, or morning reports if applicable.

A review of the clinical diagnosis of PTSD should be 
undertaken in light of the difficulties encountered in 
confirming a stressor.  The diagnostic conclusions of record 
were based on information received from the veteran himself 
concerning experiences during military service.  The VA is 
not obligated to accept diagnoses based on uncorroborated 
information.  Wilson v. Derwinski,  2 Vet.App. 614 (1992) and 
Wood v. Derwinski, 1 Vet.App. 190 (1991).  Consequently the 
Board finds that, following completion of the additional 
development requested herein, if the RO finds that there is 
credible supporting evidence that the claimed in-service 
stressors actually occurred, the complete record should again 
be reviewed by a psychiatrist.  If PTSD is found, the 
manifestations thereof should be described in detail and the 
stressor(s) should be identified.

Furthermore, under recent legislation the RO is required to 
take specific steps to develop the claim.  Veterans Claims 
assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2. The RO must undetake all development 
of the claim required under the 
provisions the Veterans Claims Assistance 
Act of 2000, Pub. L. 106-475, 114 Stat. 
2096 (2000).

3.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his DA Form 20.  These 
records should be reviewed to ascertain 
whether they potentially corroborate the 
veteran's contentions.

4.  The RO should obtain and associate 
with the claims folder copies of VA or 
private treatment records pertaining to 
psychiatric treatment of the veteran, 
that are not already of record.

5.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.  

6.  The RO should contact the veteran to 
give him another opportunity to provide 
any additional specific information he 
may have concerning his claimed 
stressors.  This should include dates, 
places, unit assignments, information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment or any other 
identifying detail, and any other 
circumstances surrounding these events.  
The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of his claimed 
stressful events and that he must be as 
specific as possible so that an adequate 
search for verifying information can be 
conducted.  

7.  Regardless of the veteran's response, 
the RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's unit pertinent 
to the events identified in the statement 
of the veteran.  The RO should also 
attempt to obtain the operational 
reports, lessons learned statements, or 
any other information regarding 
activities of the veteran's unit or other 
unit identified during the time frame 
cited that would shed light on the events 
related by the veteran.  When this 
information has been obtained, it, 
together with the stressor information 
that has been provided/obtained from the 
veteran, should be forwarded to the U.S. 
Armed Services Center for Research of 
Unit Records, (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the incident or incidents 
which the veteran reports as stressors.  
Any information obtained is to be 
associated with the claims folder.

8.  If the USASCRUR requests a more 
specific description of the stressor in 
question, the RO should immediately 
inform the veteran of the specific 
details requested by USASCRUR. If the 
veteran provides a reasonably responsive 
reply, the RO should forward it to the 
requesting agency.

9.  If the RO determines that there is 
credible supporting evidence that the 
claimed inservice stressor(s) actually 
occurred, the veteran should be referred 
for a VA psychiatric examination to 
ascertain the nature, extent and etiology 
of all current psychiatric pathology.  
All necessary psychological testing and 
evaluation should be accomplished.  On 
the basis of the current examination 
findings and information in the claims 
file, the examiner(s) should render an 
opinion as to the medical probability 
that any current psychiatric disorder is 
causally related to military service.  

With respect to PTSD, the RO must specify 
for the examiner(s) the stressor or 
stressor(s) that it had determined are 
established by the record and the 
examiner must be instructed that only 
those events which have been verified may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied, 
all in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV) as 
required by 38 C.F.R. § 4.130 (1999).  
The claims folder must be provided to and 
reviewed by the examiners as part of the 
examination.  The examination report 
should reflect review of pertinent 
material in the claims folder including 
the March 1995 VA examination reports and 
the February 1995 outpatient treatment 
report of record.

10.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

11.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
entitlement to service connection for 
PTSD.  In so doing, the RO must determine 
whether the veteran engaged in combat 
with the enemy pursuant to 38 U.S.C.A. § 
1154 (b) and VAOPGCPREC 12-99 (October 
18, 1999).

12.  If it is determined that the veteran 
did not engage in combat with the enemy, 
the RO must determine whether the 
veteran's stressors can be verified or 
not.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, the RO must issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran and his 
representative.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

13.  If the determination remains adverse 
to the veteran, both he and his 
representative, should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 12 -


